The offense is theft of hogs; the punishment, confinement in the penitentiary for two years.
No statement of facts is brought forward.
Appellant is a negro. The two bills of exception found in the record relate to the appellant's efforts to have the indictment set aside on the alleged ground that the negro race had been discriminated against in the selection of the grand jury which returned the indictment. The court heard the testimony of three witnesses, which was in all things identical with the testimony of the same witnesses as shown in the case of Walter Ryan, Opinion No. 19,959, this day delivered. (Page 140 of this volume.) In that case we reached the conclusion that the evidence failed to show that the omission to draw any negroes upon the grand jury which indicted Ryan was the result of purposeful discrimination against the negroes because of their race or color. Giving effect to such holding, we are constrained to overrule appellant's contention.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.